Citation Nr: 1424910	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The National Personnel Records Center (hereinafter: NPRC) has verified that the Veteran performed active naval service from September 1980 to February 1993 and from March to November 1996.  Other records reflect additional active service from February 2000 to August 2006.  He also performed active duty for training and inactive duty training with Reserve components at various times. 

This matter arises to the Board of Veterans' Appeals (Board) from a June 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of paper claims files and electronic files. 

The case was previously before the Board in January 2010 and again in February 2012. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence indicates that sleep apnea pre-existed the final period of active service. 

2.  Clear and unmistakable evidence to rebut the presumption of aggravation of sleep apnea during active service has been presented.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  


Duty to assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2006 and March 2010.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in February 2007, June 2010 and February 2012.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

A pre-existing injury or disease will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  

For any wartime service, and for peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity in service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2003).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including post-operative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2013).

Clear and unmistakable evidence is required to rebut not only the presumption of soundness, but also the presumption of aggravation.  This applies only where a defect is not "noted" on examination at entrance (as in the instant case).  Thus a disease or injury first noted in service may be denied service connection only where VA proves by clear and unmistakable evidence that the condition existed prior to service and was not aggravated therein.  The presumption arises instantly, and does not require that the evidence first show an increase in disability.  Cotant v. Principi, 17 Vet. App. 116, 132 (2003); VAOPGCPREC 3-2003.  

As noted above, the Veteran re-entered active naval service from February 2000 to August 2006.  The STRs do not contain a physical examination report for re-entry into active service.  A formal finding of unavailability of any further STRs is in the claims files.  Because there is no entrance examination report, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (presumption of soundness attaches where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire).  

The next question is whether the presumption of soundness at entry has been rebutted by clear and unmistakable evidence that sleep apnea pre-existed that final period of active service.  In this case, the presumption of soundness at entry is rebutted by clear and unmistakable evidence of the pre-existence of sleep apnea.  Of compelling persuasive value is a March 1998 private sleep study report that concludes that the Veteran has severe obstructive sleep apnea.  Clearly, the report pre-existed the final period of active service.  Therefore, sleep apnea pre-existed active service.  The report notes that a cpap (continuous positive air pressure) device was set at 6 units of pressure.  Also of compelling persuasive value is a July 1998 VA compensation examination report that offers a diagnosis of sleep apnea, well-treated.  

To obtain the benefit of the presumption of aggravation, a Veteran need not first show an increase in disability during active service (VAOPGCPREC 3-2003), nor is there a prerequisite minimum number of days of active service, such as is required for presumptive service connection for certain chronic diseases.  In other words, the presumption of aggravation arises instantly.  Cotant, 17 Vet. App. at 132.  The Veteran need not provide evidence of aggravation.

The Veteran's service treatment records from his February 2000 to August 2006 period of service show that he was seen in September 2001 with concerns about the maintenance of his C-PAP device during his three year deployment as the Naval Attaché in Egypt.  In September 2002, he was deemed fit to fly due to the successful treatment of his sleep apnea with a C-PAP machine.  In October 2002, he was found to be not physically qualified for all duty involving flying due to his apnea.  However, he requested and received a waiver so that he was able to fly.  The waiver was contingent on the apnea not worsening and on the condition that he stayed asymptomatic with a stable dose of medicine provided by the C-PAP device.  He maintained the waiver and was able to fly until the waiver was lost in January 2005 due to a finding that he was unfit to fly due to malignant neoplasm of the prostate that required treatment.  On February 8, 2006, he underwent a sleep study that used C-PAP titration of 4cm to 14cm H2O pressure.  On February 16, 2006, a C-PAP at 14cm H2O was arranged.  He tolerated the C-PAP and his sleep disordered breathing was resolved at an optimal pressure.

A December 2006 VA treatment note indicated that the Veteran was using his C-PAP device, which helped him to sleep better.  However, he stated that the H20 pressure that had been increased from 7 to 14cm was higher than he needed.  He stated that since the increase in pressure he had had gas and bloating in the morning.  He also noted some dizziness.

The Veteran was examined by VA in February 2007.  This noted the onset of sleep apnea in 1995 (the objective records indicated that it had been diagnosed in 1998), for which he was provided a C-PAP machine.  The course of this condition since its onset was described as stable, with a good response to treatment.  He had no other respiratory symptoms.  The pulmonary examination was within normal limits.  The diagnosis was sleep apnea.

In September 2009, the Veteran testified before the undersigned that he was removed from flying status during active service because of obstructive sleep apnea.  He felt that stress might have aggravated sleep apnea.  Finally, he testified that during his final period of active service, his cpap device required upward-adjustments of pressure, from 7 units to 14 units, therefore proving that obstructive sleep apnea was aggravated by active service.  

In September 2009, the Veteran submitted a statement from a service comrade who indicated that the he had served with the Veteran in Hungary in 1996 and that he had noted his loud snoring at that time.  There were also periods of quiet.  At first, he thought the Veteran's condition was related to their living conditions, the food or to their uncomfortable cots.  However, he expressed his belief that the Veteran had sleep apnea.

The Veteran was re-examined by VA in June 2010.  The Veteran stated that his sleep apnea had been diagnosed in 1995 and that its course since onset had been stable.  It was noted he had no history of sleep apnea symptoms.  He had no signs of active or acute cardiopulmonary diseases.  The examiner noted that the Veteran's records and the relevant medical literature had been reviewed.  It was concluded that the sleep apnea had not been permanently aggravated by service.  The rationale was as follows:

Medical records shows he had a sleep study in 1995 before he entered active service.  Heavy snoring was relieved by cpap.  During this second tour of duty 1995 to 20 [unreadable in report] he did not have high blood pressure or elevated glucose.  He did not develop any complications of OSA [obstructive sleep apnea, added] such as cognitive impairment, cor pulmonale, pulmonary hypertension or aspiration pneumonia.  The incomplete bundle branch block is not related to OSA and is of no clinical significance after cardiac workup.

Another VA examination was performed in February 2012.  The examiner reviewed the Veteran's file prior to rendering an opinion.  The examiner concluded it was less likely than not that the sleep apnea began during his 1995 to 1996 period of active duty.  This examiner stated

This is a close call.  I have reviewed his c-file with special attention the remand and his court testimony in September, 2009.  However, my opinion was swayed by a few factors.  His yearly physical during his active duty 1995-1996 did not indicate any sleep problems or fatigue or sleepiness.  Furthermore, his MOS required that he be able to be alert and awake and he seems to have functioned quite well.  The initial diagnosis was made while he was a civilian and not during active duty.

The examiner also stated that

The veteran opined during his Court testimony that stress during active duty aggravated his sleep apnea.  Unfortunately, there is no medical basis for this.  Sleep apnea is caused by weakness of the upper respiratory muscles that allow the upper airway to collapse during sleep.  There would not have any factors during active duty to affect the course of his sleep apnea, certainly not stress.  Furthermore, he was using a CPAP machine during later active duty which he stated was working quite well.  As a matter of fact, he was placed back on flight status as long as he used his c-pap.

After reviewing the record, it is found that the evidence does not support a finding that the Veteran's sleep apnea had its onset during the Veteran's 1995 to 1996 period of service.  While a service comrade referred to the Veterans' reported snoring, the contemporaneous service treatment records make no mention of treatment for, complaints of, or diagnosis of sleep apnea during this period of service.  The 2012 VA examiner noted that there was no reference to any sleep problems or fatigue noted during this period of service.  This is particularly significant since his military occupational specialty, naval aviator, required that he be alert and awake; moreover, it was noted that he had functioned quite well during this time period.  

The Board does take note of the Veteran's and his service comrades statements that he snored during the 1995 to 1996 period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran suffered from sleep apnea and its date of onset, falls outside the realm of common knowledge of a lay person.  Therefore, the Board finds the medical evidence more persuasive and this evidence indicates that the sleep apnea had not had its onset during this period of service but, rather, had been diagnosed after his discharge; in fact, the evidence demonstrated that it was diagnosed in 1998.  As a consequence, service connection on a direct basis cannot be awarded.

The Veteran has also alleged that his preexisting sleep apnea had been aggravated beyond its natural progression by his 2000 to 2006 period of service.  After carefully considering all of the evidence of record, it is also found that clear and unmistakable evidence to rebut the presumption of aggravation of the Veteran's sleep apnea during this period of service has been presented.  The Veteran's service treatment records from this period of service note that he continued to be treated with a C-PAP device and, while the H2O pressure was increased, this ameliorative treatment alone does not support a finding of aggravation of the underlying apnea.  This conclusion is supported by the evidence that demonstrates that the Veteran was given a waiver so that he could continue flying despite the diagnosis of and treatment for sleep apnea.  Significantly, this waiver was contingent upon the stability of the condition; should it worsen, with or without treatment, he would have lost his waiver to fly.  He maintained this waiver until January 2005 when he was found unfit to fly due to prostate cancer, which required treatment.  Furthermore, the VA examinations conducted after service all noted that the course of his apnea had been stable since its onset.  Referring to the increase of H2O pressure from 7cm to 14cm, the Veteran himself felt that this was higher than he required since he described various side effects of the increase, to include gas, bloating and dizziness.  Therefore, the increase in the pressure alone is not dispositive of whether the underlying sleep apnea worsened in service.  The examiner in 2012 unequivocally stated that there were no factors that would have occurred in service that would have altered the course of the sleep apnea, to include stress (as alleged by the Veteran).  There was no event or injury in service that would have caused the underlying problem, the weakness of the muscles of the upper respiratory system, which led to apnea, to worsen.  The Veteran has expressed his belief that the stress of service had caused the sleep apnea to worsen beyond its natural progression; however, as a layperson he does not have the expertise to render such an opinion.  See Kahana, supra.  The medical evidence, which is more persuasive, and is not contradicted, indicates that the Veteran's sleep apnea had not increased in severity in service.  It is concluded that all the evidence, taken in its entirety, weighs against a finding that the Veteran's sleep apnea was aggravated during his 2000 to 2006 period of service.  As a consequence, the claim must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


